
	III113th CONGRESS2d SessionS. RES. 289IN THE SENATE OF THE UNITED STATESNovember 7, 2013Mr. Begich (for himself, Mr. Bennet, and Mr. Thune) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationFebruary 6, 2014Committee discharged; considered, amended, and agreed to with an amended preamble and an amendment to the titleRESOLUTIONExpressing the sense of the Senate that ambush marketing adversely affects the United States Olympic and Paralympic teams.
	Whereas the 2014 Olympic and Paralympic Games will occur on February 7 through February 23, 2014, and March 7 through March 16, 2014, respectively, in Sochi, Russia;Whereas more than 5,500 athletes from 80 nations will compete in 7 Olympic sports and 1,350 Paralympic athletes will compete in 5 sports;Whereas American athletes have spent countless days, months, and years training to earn a spot on the United States Olympic or Paralympic teams;Whereas the Ted Stevens Olympic and Amateur Sports Act (36 U.S.C. 220501 et seq.)—(1)established the United States Olympic Committee as the coordinating body for all Olympic and Paralympic athletic activity in the United States;(2)gave the United States Olympic Committee the exclusive right in the United States to use the words Olympic, Olympiad, Paralympic, and Paralympiad, the emblem of the United States Olympic Committee, and the symbols of the International Olympic Committee and the International Paralympic Committee; and(3)empowered the United States Olympic Committee to authorize sponsors that contribute to the United States Olympic or Paralympic teams to use any trademark, symbol, insignia, or emblem of the International Olympic Committee, International Paralympic Committee, the Pan-American Sports Organization, or the United States Olympic Committee;Whereas Team USA is significantly funded by 31 sponsors who ensure that the United States has the best Olympic and Paralympic teams possible;Whereas in recent years, a number of entities in the United States have engaged in marketing strategies that appear to affiliate themselves with the Olympic and Paralympic Games without becoming official sponsors of Team USA;Whereas any ambush marketing in violation of the Lanham Act (15 U.S.C. 1051 et seq.) undermines sponsorship activities and creates consumer confusion around official Olympic and Paralympic sponsors; andWhereas ambush marketing impedes the goals of the Ted Stevens Olympic and Amateur Sports Act (36 U.S.C. 220501 et seq.) to fund the United States Olympic and Paralympic teams through official sponsorships: Now, therefore, be it
	That it is the sense of the Senate that—(1)official sponsor support is critical to the success of Team USA at all international competitions; and(2)ambush marketing adversely affects the United States Olympic and Paralympic teams and their ability to attract and retain corporate sponsorships.
